


Exhibit 10.45.4




THIRD AMENDMENT
TO THE
COCA-COLA REFRESHMENTS USA, INC. SUPPLEMENTAL MATCHED
EMPLOYEE SAVINGS AND INVESTMENT PLAN
(formerly the Coca-Cola Enterprises Inc. Supplemental Matched Employee Savings
Plan)




WHEREAS, Coca-Cola Refreshments USA, Inc. (the successor to Coca-Cola
Enterprises Inc., referred to herein as the "Company") established the Coca-Cola
Refreshments USA, Inc. Supplemental Matched Employee Savings and Investment Plan
(formerly, Coca-Cola Enterprises Inc. Supplemental Matched Employee Savings and
Investment Plan) (hereafter the "Plan") for the exclusive benefit of eligible
employees of the Company and its affiliates that have adopted the Plan;


WHEREAS, Article VIII of the Plan reserves the right of the Company to amend the
Plan at any time through action of The Coca-Cola Company Benefits Committee; and


WHEREAS, the Company desires to amend the Plan to re-open the stock fund
consisting of common stock of The Coca-Cola Company as a benchmark investment
option under the Plan effective April 1, 2011.


NOW, THEREFORE, the Plan is hereby amended as follows, effective as of February
15, 2011 except as specified below:


1.
Effective April 1, 2011, Section 4.1 (c), Gains and Losses, will be amended by
changing each reference to the "Company" in such section to "The Coca-Cola
Company."



2.
Effective February 15. 2011, Section 4.I(d), Rule 16-b Limitations, will be
amended by changing each reference to the "Company" in such section to "The
Coca-Cola Company."



3.
Effective April 1, 2011, Section 4.1 (e), Stock Fund Restrictions and
Transactions, will be amended by adding the following sentence to the end
thereof:



"Effective April 1, 2011, the benchmark investment option related to stock of
The Coca-Cola Company will again become an available investment alternative
under the Plan and will be available in the same manner as any other benchmark
investment options permitted by the Benefits Committee, subject to the
provisions of Sections 4.1 (c) and 4.1 (d) hereof."






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Benefits Committee has caused this amendment to be
executed by its duly authorized member, as of this 15 day of February, 2011.


THE COCA-COLA COMPANY
BENEFITS COMMITTEE




By:     /s/ Sue Fleming                     
Name


Chairperson                     
Title




















































































2


